In a negligence action to recover damages for personal injury, the parties appeal as follows: (1) The defendant Graziano Bros., Inc., appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Nassau County, entered March 29, 1963 after trial upon a jury’s verdict, and from so much of said judgment as amended nunc pro tuno by an order of the court dated June 20, 1963, as is in favor of the plaintiff against said defendant. (2) The plaintiff cross-appeals from so much of said judgment and amended judgment as dismissed his complaint against the defendant Otis Elevator Company. Amended judgment, insofar as appealed from by the defendant Graziano Bros., Inc., affirmed, with costs to the plaintiff, payable, by the said defendant. No opinion. Appeal by plaintiff from the amended judgment dismissed, without costs. In his brief plaintiff asserts no contention with respect to his cross appeal; apparently it has been abandoned. Appeals from original judgment dismissed, without costs; that judgment was superseded by the later, amended judgment. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.